DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) and further in view of Tee, Jr. et al. (US 2010/0222757).
	With reference to claim 1, VanRijswijck et al. (hereinafter “VanRijswijck”) discloses an absorbent product (20) comprising an absorbent body (44) and a topsheet (38) that comprises a nonwoven (i.e., carded) material (col. 10, lines 40-41) arranged to 
VanRijswijck also discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72) located only on a part of the topsheet (62) that lies outside of the absorbent body (i.e. barrier cuffs) as shown in figure 3.  The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16. VanRijswijck also recognizes solid/semi-solid compositions such as balsam oil, cod liver oil and petrolatum as suitable materials for the skin care composition as set forth in col. 25, lines to 16-40.
	The difference between VanRijswijck and claim 1 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee, Jr. et al. (hereinafter “Tee”) teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006].

With respect to claim 3, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 3 is the provision that the lubricating coating composition is chosen from silicone oils.
Tee teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with silicone oil as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006]. 
With respect to claim 4, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 4 is the provision that the lubricating coating composition is polydimethylsiloxane.
Tee teaches an absorbent article wherein the lubricating coating composition is polydimethylsiloxane as set forth in [0050]. 

With respect to claim 5, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 5 is the provision that the lubricating coating composition has a water content less than 5.0 weight percent.
Tee teaches a lubricating coating composition has a water content less than 5.0 weight percent as set forth in [0050] through the disclosure of polydimethylsiloxane.
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with polydimethylsiloxane as taught by Tee in order to improve the barrier properties of the nonwoven as taught by Tee in [0006] and in [0050]. 
With respect to claim 6, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 6 is the provision that the lubricating coating composition is present in a specific amount.
Tee teaches the use of the lubricating coating composition in the claimed amount as set forth in [0050].

With respect to claim 7, VanRijswijck discloses an absorbent product wherein the coating is applied via printing as set forth in col. 33, line 46-52. 
The difference between VanRijswijck and claim 7 is the provision that the lubricating coating composition is applied to 20%-100% of the total surface area.
It would have been obvious to one of ordinary skill in the art to apply the lubricating coating composition of VanRijswijck in the desired amount because VanRijswijck discloses that the nature of the composition will dictate the level that must be disposed thereon to achieved the desired benefit and that these levels are ascertainable by routine experimentation as set forth in col. 24, lines 25-39.
	As to claim 8, VanRijswijck discloses an absorbent product wherein the nonwoven is produced as claimed as set forth in col. 6, lines 37-40.
With respect to claim 9, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 9 is the explicit recitation that the nonwoven comprises SMS.
Tee teaches a nonwoven comprising SMS as set forth in [0005].

	Regarding claim 10, VanRijswijck discloses a product having a basis weight as claimed as set forth in col. 10, lines 47-48.
	As to claims 13 and 21, VanRijswijck discloses a diaper as set forth in the abstract.
With respect to claims 14, VanRijswijck discloses the absorbent product comprising a chassis having a front (22) and rear (24) panel (figure 1) and absorbent body (44) having a wetting zone (see annotated figure 1 below) for receiving urine and other bodily fluids wherein the nonwoven material at least is comprised in a region outside the wetting zone in the absorbent body (i.e., forward and rearward most ends of article) as shown in figure 1. 
[AltContent: textbox (leg openings)][AltContent: arrow][AltContent: oval][AltContent: textbox (wetting zone)][AltContent: arrow]
    PNG
    media_image1.png
    764
    1133
    media_image1.png
    Greyscale


With respect to claims 15, VanRijswijck discloses an absorbent product wherein nonwoven material is in a region (62) outside of the absorbent body as explained in the rejection of claim 1.
With respect to claims 16, VanRijswijck discloses an absorbent product further comprising a waist region (32) , hip region (24), standing gathers (1104) and leg openings (see annotated figure 1) and the nonwoven material is comprised in at least one of the waist region, hip region, standing gathers and leg openings as set forth in col. 23, lines 48-51.

The difference between VanRijswijck and claim 17 is the provision that the absorbent product includes a belt attached to the chassis or a belt being separate from the chassis arranged to be attachable to the chassis, wherein the nonwoven is comprised in the belt on a side of the belt arranged to be in contact with skin.
Tee teaches an absorbent product (10) including a belt as set forth in [0018] through the incorporation [0084] of US 6,120,487 to Ashton.
Ashton teaches an absorbent product including a belt (42,44) attached to the chassis (figure 1) wherein the belt comprises a nonwoven material as set forth in col. 5, lines 29-36.
It would have been obvious to one of ordinary skill in the art to provide the article of VanRijswijck with the belt as taught by Tee in order to provide an article with improved fit as taught by Ashton in col. 5, lines 15-17.
It would have been also been obvious to one of ordinary skill in the art to provide the nonwoven belt as taught by Tee on a side arranged to be in contact with the skin in order to provide the wearer with garment like comfort in the waist region as taught by Ashton in col. 5, lines 29-36.
 discloses an absorbent product further comprising a topsheet (38), an absorbent body (44) and a backsheet (42), and wherein the nonwoven material is comprised in the topsheet and/or the backsheet of the absorbent product as set forth in col. 10, lines 40-54. 
With respect to claims 19, VanRijswijck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between VanRijswijck and claim 19 is the explicit recitation that the nonwoven materials has lower friction values than a nonwoven material without the coating composition and/or specific fiber coarseness.
VanRijswijck in view of Tee teach a nonwoven material having the same percentage of fibers, treated with the same lubricating composition and having the same fiber coarseness as set forth in the rejection of claims 1 and 3-4.
One of ordinary skill in the art would reasonably expect the nonwoven of VanRijswijck in view of Tee to produce the same result if subjected to the same testing as recited in claim 19 because the nonwoven of VanRijswijck in view of Tee is identical to that as set forth in the instant application.
"Products of identical chemical composition can not have mutually exclusive properties." 
See MPEP 2112.01.

VanRijswijck also discloses that the barrier cuffs are coated with a skin care composition (col. 19, line 66 to col. 20, line 1). The barrier cuff is an integral extension of the topsheet wherein the topsheet/barrier cuff is disclosed as one continuous and undivided element (col. 13, lines 37-41), thereby providing the topsheet with the skin care composition (72) located only on a part of the topsheet (62) that lies outside of the absorbent body (i.e. barrier cuffs) as shown in figure 3.  The topsheet/barrier cuff is a surface arranged to be in contact with a skin of a user during use of the absorbent product as set forth in col. 17, lines 11-16. VanRijswijck also recognizes solid/semi-solid compositions such as balsam oil, cod liver oil and petrolatum as suitable materials for the skin care composition as set forth in col. 25, lines to 16-40.

The difference between VanRijswijck and claim 20 is the explicit recitation that the lubricating coating composition decreases the wettability of the fibers.
Tee teaches an absorbent article including a lubricating coating composition chosen from silicone oils as set forth in [0006].
.
Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over VanRijswijck et al. (US 6,120,488) in view of Tee, Jr. et al. (US 2010/0222757) and further in view of Mizutani et al. (US 2001/0053899).
With reference to claim 11, VanRijswijck in view of Tee teach the invention substantially as claimed as set forth in the rejection of claim 1.
 VanRijswijck discloses a product wherein the nonwoven includes absorbent (i.e., cotton) fibers and non-absorbent (i.e., polyethylene) fibers as set forth in col. 6, lines 31-33.
The difference between VanRijswijck and claim 11 is the provision that the absorbent fibers are present in an amount comprising 2-10%.
Mizutani et al. (hereinafter “Mizutani”) teaches an analogous absorbent article including a topsheet with absorbent/hydrophilic (i.e., cotton) fibers [0037] and non-absorbent/hydrophobic (i.e., polyethylene) fibers [0042] wherein the hydrophilic fibers are present in an amount between 2% and 30% as set forth in [0018].
It would have been obvious to one of ordinary skill in the amount to provide the absorbent fibers of VanRijswijck in the amount as taught by Tee in order to have a better dispersement of the fibers within the sheet as taught by Mizutani in [0018].
  With reference to claims 23-24, see the rejection of claim 11.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 10-13, 15-17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 15/543,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to an absorbent product including a nonwoven material having absorbent and non-absorbent fibers.
The limitations of claims 1-2, 11-12 and 23-24 of the instant application can be found in claims 1-5 of the reference application.
The limitations of claim 8 of the instant application can be found in claim 6 of the reference application.
The limitations of claim 10 of the instant application can be found in claim 7 of the reference application.

The limitations of claim 15 of the instant application can be found in claim 12 of the reference application.
The limitations of claim 16 of the instant application can be found in claim 13 of the reference application.
The limitations of claim 17 of the instant application can be found in claim 15 of the reference application.
The limitations of claim 19 of the instant application can be found in claim 16 of the reference application.
The limitations of claim 20 of the instant application can be found in claim 18 of the reference application.
The limitations of claim 21 of the instant application can be found in claim 19 of the reference application.
The limitations of claim 22 of the instant application can be found in claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781